Citation Nr: 1735128	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-47 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for status post cerebral vascular accident (CVA).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Airforce from August 1976 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In November 2013, the Board referred this claim for an expert medical opinion to determine if the Veteran sustained a CVA due to or as a result of an experimental drug for congestive heart failure.  In December 2013, the requested medical expert opinion was provided by a cardiologist.  In an April 2014 rating decision, the Board remanded the Veteran's appeal with regard to entitlement to compensation under 38 U.S.C.A. § 1151 for status post cerebral vascular accident (CVA) for further development.  In March 2017, the Regional Office issued a statement of the case.  The issue is now back before the Board for adjudication.


FINDINGS OF FACT

There is no competent evidence to show that the status post cerebral vascular accident  and additional disability resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or that additional disability occurred due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for an award of compensation under 38 U.S.C.A. § 1151 for status post cerebral vascular accident (CVA) have not been met.  38 U.S.C.A. § 1151 (West 2014) 38 C.F.R. § 3.361(2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151 (a).  

For a claimant to be entitled to compensation when the additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1); 38 C.F.R. § 3.361. 

The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has clarified that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in a given case.  See Schertz v. Shinseki, 26 Vet. App. 362 (2013).

In determining that additional disability exists, the Veteran's physical condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services upon which the claim is based is compared to the veteran's condition after such care, treatment, examination, services, or program has stopped. 38 C.F.R. § 3.361 (b).  A claim based on additional disability due to medical treatment must meet the causation requirements. 38 C.F.R. § 3.361 (c).  To establish causation, the evidence must show that VA's medical treatment resulted in additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability does not establish cause.  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, his or her representative's informed consent.  38 C.F.R. § 3.361 (d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32  (2014).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361 (d)(1).

Background

The October 2008 claim shows the Veteran asserted that he began taking an experimental drug and had a stroke.  At a March 2014 informal hearing presentation, the Veteran's representative stated:

The Veteran was treated for congestive heart failure at the West Los Angeles
VAMC.  He took part in a research study involving an investigative
medication (Levosimendan) for the treatment of patients with class IV heart failure.
The medication was administered from July 31, 2009 to August 1, 2009.  
The Veteran suffered from a cerebral vascular attack (CVA) or stroke on August
14, 2009 and was admitted to the Kern County Medical Center.  He contends that
the experimental medication was the cause of the stroke.  He firmly believes that
the decline in his health, to include the inability to speak and paralysis, are all due to
the research study in which he participated.

A review of the December 2013 Cardiologist's Advisory Medical Opinion, reveals the Veteran was admitted to West Los Angeles VAMC on July 29, 2003 for congestive heart failure.  He was enrolled in the REVIVE research study, comparing a 24-hour infusion of levosimendan to a placebo.  He was discharged on August 4, 2003.  He was seen in clinic on August 6, 2003 and was reportedly doing well.  However, on August 14, 2003, the patient was admitted to Kern Medical Center with a large left hemisphere stroke. 

Analysis

When the Veteran was admitted to Kern Medical Center on August 14, 2003, he was noted to be in atrial flutter.  The cardiologist noted that the diagnosis is commonly associated with large strokes.  According to the cardiologist, atrial fibrillation is four times more common in patients receiving levosimendan than the placebo, 8% vs. 2%.  This information was not known in 2003.  The Cardiologist stated the Veteran had a history of hypertension and that hypertension is associated with strokes.  The cardiologist reported, atrial fibrillation and atrial flutter are similar arrhythmias that have the same association with strokes and in this case can be considered interchangeable.

The Board notes, the patient's hypertension had been under reasonable control prior to the stroke.  The cardiologist made it clear that he was uncertain whether the Veteran received levosimendan or the placebo.  The study was a blind study and the code which indicated whether or not the Veteran received the active drug has not been broken.  Further, he indicated, that if the patient received the placebo, the stroke cannot be blamed on the research study.  The cardiologist indicated that if the code could not be broken, there is a 50/50 chance the Veteran received the drug.

Pursuant to the April 2014 Remand, in March 2015, April 2015, and August 2015, requests were made for the administrator of the REVIVE study to ascertain whether the Veteran received the placebo or the Levosimendan.  There was no response. 
In the December 2013 Cardiologist Advisory Medical Opinion, the cardiologist indicated that if the Veteran did receive the drug, levosimendan, then his CVA was a direct result of the VA research study in July and August 2003.

As to the Veteran's assertions that that his health changed in a drastic manner, all due to his participation in a research study, while he is competent to report observable symptomatology, he lacks the medical training and expertise necessary to determine whether he sustained additional disability due to his participation in the in the research study and/or the medically appropriate standard of care.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The December 2013 Cardiologist Advisory Medical Opinion stated, the VA did exercise the degree of care that would be expected of a reasonable healthcare provider.  It did not fail in this regard.  He further expounded stating, the Veteran's CVA was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the VA treatment through the research study.  He explained the Veteran's CVA was not a foreseeable outcome of the treatment provided by the VA.  The association with atrial fibrillation was not known in 2003. 

In sum, there is no competent evidence suggestive of an additional disability or permanent worsening of the Veteran's service-connected disabilities owing to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the preponderance of the evidence is against the Veteran's claim.  Accordingly, compensation under 38 C.F.R. § 1151 is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Although the Board is sympathetic to the Veteran's claim and appreciative of the Veteran's honorable service to our country, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a status post cerebral vascular accident (CVA) is denied.



____________________________________________
CYNTHIA M. BRUCE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


